Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on January 21, 2021 for Application, title: “Automation And Validation Of Insurance Claims For Infrastructure Risks And Failures In Multi-Processor Computing Environments”.

Status of the Claims
Claims 1-20 were pending.  By the 01/21/2021 Response, claims 1, 13, and 20 have been amended, and no claim has been added or cancelled.  Accordingly, Claims 1-20 remain pending in this application and have been examined.

Priority
This application is a CON of US Patent Application No. 15/334,762, filed on 10/26/2016 (Patented No. 10,332,212).  For the purpose of examination, the 10/26/2016 is considered to be the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,332,212.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application recites substantially the same limitations as claims 1-19 of Patent No. 10,332,212 with minor variations that would have been obvious to one of ordinary skills in the art.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract 
Step 1:
Claims 1-20 recite a method and a computer system for managing insurance claims.  Thus, the claims recite a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Claim 1 recites a computer-implemented method for managing insurance claims, comprising:  
obtaining, by one or more processors, from a computing resource of an administrator of a computing environment, a digital document defining parameters for utilization, by a user, of a portion of computing resources, selected from a group of computing resources comprising the computing environment, wherein the portion of the computing resources comprises physical infrastructure and software-defined infrastructure, wherein the physical infrastructure and software-defined infrastructure is provided as a service by the computing environment;

generating, by the one or more processors, based on the digital document, parameters defining the portion of the computing resources and risk management rules reflecting guaranteed thresholds for utilization and performance of the portion of the computing resources defined in the digital document, wherein the generating parameters and defining risk management rules further comprises:

defining, by the one or more processors, a scope of use for each computing resource of the portion of computing resources, based on the digital document, comprising:

determining, by the one or more processors, dependencies between each computing resource and each other computing resource of the portion of the computing resources;

defining, by the one or more processors, services executed by the user on the portion of the computing resources; and

mapping, by the one or more processors, each service of the services to at least one computing resource of the portion of computing resources;

implementing, by the one or more processors, the defined scopes in the parameters;

defining, by the one or more processors, for each computing resource of the portion of computing resources, a risk profile, wherein the risk profile detects failures in the computing resource when implemented by the controller of the computing environment; and

implementing, by the one or more processors, the defined risk profiles in the risk management rules;

configuring, by the one or more processors, a controller in the computing environment, wherein the controller comprises a resource that is local to the one or more processor, based on the parameters and the risk management rules to provide monitoring of the computing environment based on usage of the user of a portion of computing resources of the computing resources of the computing environment;

based on the configuring, locally monitoring, by the controller, operations from the portion of the computing resources by collecting data from the portion of the computing resources;

determining, by the controller, that a failure defined by the risk management rules has occurred in the monitored portion of the computing resources;

obtaining, by the one or more processors, from the controller, a notification of a failure in the monitored portion of the computing resources in violation of the risk management rules, wherein the notification comprises data logs from the portion of the computing resources;

obtaining, by the one or more processors, from the controller, details of the failure comprising data collected by the controller;

determining, by the one or more processors, from the data collected by the controller and the dependencies between each computing resource and each other computing resource, an extent of the failure and an impact of the failure, wherein determining the extent of the failure comprises conducting a fault-tree analysis based on the dependencies between each computing resource and each other computing resource of the portion of the computing resources, wherein the fault-tree analysis identifies one or more resources in the portion of the computing resources impacted by the failure; and

recovering, by the one or more processors, the one or more resources in the portion impacted by the failure.

The abstract idea (see underlined above) recited in claim 1 involves determining an insurance claim package through a computing resource of obtaining information, analyzing it based on risk management rules and details of the failure, generating and transmitting an insurance claim package.  The abstract idea amounts to a fundamental economic practice of insurance (i.e., hedging, insurance, mitigating risk) which fall under “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of computer components (see claims 13 and 20) do not take the claims out of the methods of organizing human activity grouping.  
While the subject matter may be different, the claim describes the concept of obtaining information, generating information based on the received information, configuring a controller for monitoring and analyzing information, generating and transmitting information is analogous to “Collecting information, analyzing, and displaying certain results of the collection and analysis” in Electric Power Group, “Collecting, displaying, and manipulating data” in Int. Ventures v. Cap One Financial, Smart Systems Innovations which the court has found to be patent ineligible.  Therefore, the claim recites an abstract idea (Step 2A Prong 1-Yes).
Claim 13 recites a computer program and claim 20 recites a computer system with comparable elements and limitations as discussed in claim 1 above.  Therefore, these claims are also directed to an abstract idea.
Step 2A Prong 2:
The claims include the additional elements, such as a computer system comprising a memory, one or more processors, and programmed instructions (see claims 13 and 20), to perform the obtaining, generating, defining, determining, defining, mapping, implementing, defining, implementing, configuring, monitoring, determining, obtaining, obtaining, determining, and recovering steps.  The additional elements amount to no more than instructions to implement the abstract idea with a processor, memory, and programmed instructions which do not integrate the abstract idea into a practical application.  Each claim imitation of claims 1, 13, and 20 have been considered both individually and in combination as ordered and concluded that they do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the abstract idea (Step 2A Prong 2-No).
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of a computer system comprising a memory, one or more processors, and programmed instructions.  All these additional elements are recited at a high level of generality (see specification, paragraphs 46-53, 68 and Figures 1-2).  The limitations 
Dependent claims 2-12 and 14-19 do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).  
The focus of the claims is on using a computing device (cloud computing resource) with basic functionalities to generate an insurance claim package based on risk management rules and details of the failure in a shared cloud computing environment.  The claims are not directed to a new type of processor, a cloud computing resource, or a system memory, nor do they provide a method for processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.
Claim Rejections - 35 USC § 102/103
Extensive prior art searches had been performed during the prosecution of the parent case 15/334,762.  An update search has been performed and no art was identified that could be used to reject the claims at this time.


Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.

Double Patenting
In view of Applicant’s amendments, the statutory double patenting rejection is withdrawn.  However, upon a further review of the present amended claims, the claims are rejected under the nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
First, Applicant argues that the claims are inextricably tied to computing by adding detail and clarifying the benefit of the claims to the management of cloud computing resources and effective diagnosis and resolution of issues, thus, the claims are not directed to a judicial exception (Remarks, page 15).
Response:
The Examiner respectfully disagrees.  As explained in the rejection above, the claims include the additional elements of a computer system comprising a memory, one 

 Second, Applicant cites the limitations “determining, by the one or more processors, from…; and recovering, by the one or more processors….” and argues that the claims identifies resources impacted by a failure and recovering those resources are certain practical application.  Thus, the claims are believed patentable (Remarks, page 16).
Response:
The Examiner respectfully disagrees.  The steps “determining…; and recovering…” further narrow the scope of the claims, but they do not make the idea less buySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the 101 analysis since a more narrow abstract idea does not make it any less abstract.  The claims do not improve the functioning of a computer or other technology, are not applied with any particular machine (except for generic computer components), and are not applied in any meaningful way beyong generally linking the use of the judicial except to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.05(a)-(c), (e)-(h).

Applicant argues that since there is no novelty or obviousness rejection, certain is favorable to an analysis of there being “significantly more”.  (Remarks, page 16).
Response:
The Examiner respectfully disagrees.  Unlike rejections under 35 USC 102/103 which are evidence base, 101 is not evidence based but rather is a matter of law and such that no evidence is required.  When a claim does not have a 102/103 rejection, this simply means no prior art is found to reject the claim, but it does not automatically make the claim become patent-eligible under the Mayo/Alice test.  A claim must be “significantly more” to transform the abstract idea into patent eligible subject matter in order to make the claim patent-eligible as discussed by the Supreme Court in Alice.  Further, there is no requirement that Examiners must provide evidentiary support in every case before a conclusion can be made that a claim is directed to an abstract idea.  
The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.

In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims is MAINTAINED.

Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697